— Judgment unanimously affirmed. Memorandum: There is no merit to any of the issues raised by defendant on appeal and only one requires comment. It is argued that the charges against defendant should be dismissed because delay in the appellate process denied him due process of law. We reject the argument because defendant cannot demonstrate prejudice resulting from the delay (see, People v Cousart, 58 NY2d 62; People v Gaines, 143 AD2d 520, lv denied 73 NY2d 855). (Appeal from judgment of Monroe County Court, Cornelius, J. — grand larceny, third degree.) Present—Dillon, P. J., Doerr, Boomer, Lawton and Davis, JJ.